KARINA GUEVARA, : BEXAR COUNTY, TEXAS
Defendant

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Richard Lares, Plaintiff, TOCJ-ID #1592255, in Style and Numbered
Cause and files this Petitien for ORDER to have the Bexar County Clerk of the
Court to provide the Plaintiff with the exact Costs and Fees to have the Defex-
dant Served Properly by Certified Letter or by Peace Officer of the Court.

JURISDICTION

Under Sec. 21.001 - INHERENT POWER AND DUTY OF COURTS: (af A Court has all
powers necessary for the exercise of its jurisdiction and the enforecement of
ite lawful orders, including authority to issue the writs and orders necessary
or proper in aid of its jurisdiction.

STATEMENT IN_ SUPPORT

Plaintiff rechived MEMECE on Jume 14,2019 FRIDAY informing Plaintiff about
the DISMISSAL Hearing to be Held on July 9th,2019 at 8:30 AM. ‘The SET Hearing
Date Notice was signed on 5/29/2019 on a White Card. Therefore, the Plaintiff
Thuld like to GURE the Issue of NonService Process Fees by by Petitioning the
Honorable Judge for an ORDER to have the Bexar County Court Clerk send Plaintiff
the Exact Amomt(s) of the Costs and Fees to have the DEFENDANT in this Case
servéd. ,

Plaintiff has made merous attempts to get these Prices by semling Letters
to the Bexar County Clerk, Ms. Donna Kay McKimey, and by asking the Staff Att-
oxmey’s Office for Assistance in this matter, but no Price/Fee was ever quoted
to the Plaintiff, who is incarcerated and currently in Administrative Segregat-

Eyliiot FE
Page 1
os

Evllit F
ion Housing in High Security end has been in Administrative Segration since
March 6,2019. This letter is not an attempt to delay Judicial Proceedings nor
is it meant to cause any additional increase of costs in this matter. Plaintiff
Row sees that their is a new Clerk of the Copst, Mary Angie Garcia and respect-
Fully requests by Petition that this Honorable Judge GRANT an ORDER to have the
New Glerk of the Court to furnish these Amounts in the Interest of Justice and
for Good Cause because the Issues Claimed by the Plaintiff are Misspropriation
of Property in a Fiduciary Relationship of a U.S. Army Special Forces Disabled
Combat Veteran's Benefits.
CERTIFICATE OF SERVICE

I certify thet 2 true and correct copy of tha foregoing above has been sent
th the Bexar County Court Clerk on June 18,2019 by Inmate Drop Box to be Sent
cut by U.S. Mail to Bexar County District Clerk 101 W. Nueva, Ste. 217,
San Antonio, Texas 78205; Further, Plaintiff Requests that a copy of this letter
Stapped Filed to be sent to him due to his Indigent Status and inabAlity to pay
for copies, Plaintiff's Phone Sumber at Law Library is 409.722.5255 and can be
reached at this number for all future Court Hearings st the Stiles Unit in
Jéfferson County, Texas. ee

: Respectfully submitted,

Richard Lares, #1592255
Stiles Unit

3050 FM 3514
Beaumont, Texas 77705
Indigent - Pro Se

Ey bit E

fese L